Title: From George Washington to Elizabethtown, Md., Citizens, 20 October 1790
From: Washington, George
To: Elizabethtown, Md., Citizens

 

Gentlemen,
[Elizabethtown, Md., c.20 October 1790]

The cordial welcome which you give me to Elizabeth-Town, and the very flattering expressions of regard, contained in your address, claim and receive my grateful and sincere acknowledgements.
Estimating, as I do, the affection and esteem of my fellowcitizens, and conscious that my best pretension to their approbation is founded in an earnest endeavor faithfully to discharge the duties which have been assigned me, I cannot better reply to their confidence than by assuring them that the same impartiality, which has heretofore directed, will continue to govern my conduct in the execution of public trusts.
I offer sincere wishes for your temporal happiness and future felicity.

G. Washington

